DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8, 10, 12, 14, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 15, 16, 18, and 20 of U.S. Patent No. 11,128,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current Application 17/458,904 having the claim limitations listed below:
1. (Currently Amended) An electronic device, comprising: 
a battery; 
a display interface; 
a charging port;
a memory, configured to store program code and a processor coupled to the battery, the display interface, the charging port, and the memory and configured to execute the program code to cause the electronic device to: 
charge the battery using the charging port when a charger is connected to the charging port; and
stop charging the battery in response to detecting that the charging port is abnormal; and 
display a first window on the display interface in response to detecting that the charging port is abnormal, wherein the first window comprises first prompt information and second prompt information, 
wherein the first prompt information prompts that liquid is in the charging port, and wherein the second prompt information prompts a user to address liquid intake in the charging port.  
3. (Currently Amended) The electronic device of claim 1, wherein the charging port comprises a universal serial bus (USB) port.  
4. (Currently Amended) The electronic device of claim 1, wherein the first window further comprises a first option, and wherein the processor is further configured to execute the program code to cause the electronic device to charge the battery using the charging port in response to an operation on the first option.  
5. (Currently Amended) The electronic device of claim 1, wherein the charging port is abnormal when at least one of a charging current, a charging voltage, or a temperature of the electronic device is greater than a threshold.  
8. (Currently Amended) The electronic device of claim 7, wherein the electronic device is a mobile phone, a tablet computer, or a wearable device.  
10. (Currently Amended) A method for detecting liquid intake, and implemented by an electronic device, wherein the method comprises: 
charging a battery of the electronic device using a charging port of the electronic device when a charger is connected to the charging port; 
stopping charging the battery in response to detecting that the charging port is abnormal; and 
displaying a first window on a display interface of the electronic device in response to detecting that the charging port is abnormal, wherein the first window comprises first prompt information and second prompt information, wherein the first prompt information prompts that liquid is in the charging port, and wherein the second prompt information prompts a user to address liquid intake in the charging port.  
12. (Currently Amended) The method of claim 10, wherein the charging port comprises a universal serial bus (USB) port or a Lightning port.  
14. (Currently Amended) The method of claim 10, wherein the charging port is abnormal when at least one of a charging current, a charging voltage, or a temperature of the electronic device is greater than a threshold.  
20. (New) A computer program product comprising instructions that are stored on a computer-readable medium and that, when executed by a processor, cause an electronic device to: 
charge a battery of the electronic device using a charging port of the electronic device when a charger is connected to the charging port; 
stop charging the battery in response to detecting that the charging port is abnormal; and 
display a first window on a display interface of the electronic device in response to detecting that the charging port is abnormal, 
wherein the first window comprises first prompt information and second prompt information, 
wherein the first prompt information prompts that liquid is in the charging port, and wherein the second prompt information prompts a user to address liquid intake in the charging port.   

are already covered by U.S. Patent 11,128,154 claims 1, 2, 4, 6, 8, 15, 16, 18, and 20, and would improperly extend the “right to exclude” already granted in the patent.

Additionally, claims 2, 6-7, 9, 11, 13, and 15-19 are also rejected based upon their dependence upon a rejected claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851